Citation Nr: 0524698	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  00-19 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disability.

2.  Entitlement to service connection for a left knee 
disability,.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for a low back 
disability, to include sciatica.

5.  Entitlement to service connection for a left ankle 
disability.

6.  Entitlement to service connection for a left hip 
disability.

7.  Entitlement to service connection for varicose veins, 
left lower extremity, to include as secondary to a service-
connected left foot disability.

8.  Entitlement to service connection for a rectal 
disability.

9.  Entitlement to service connection for a bladder 
disability.

10.  Entitlement to service connection for generalized 
arthritis.

11.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).

12.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

13.  Entitlement to an increased evaluation for residuals of 
a fractured right clavicle, currently rated as 30 percent 
disabling.

14.  Entitlement to an increased evaluation for a scar of the 
left foot, currently rated as 10 percent disabling.

15.  Entitlement to a compensable evaluation for a scar of 
the left medial thigh, currently rated as 0 percent 
disabling.

16.  Entitlement to a temporary total evaluation because of 
treatment for a service connected disability requiring 
convalescence.

17.  Entitlement to specially adapted housing.

18.  Entitlement to special home adaptation.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs






WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to May 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Louisville, 
Kentucky, Department of Veterans Affairs (VA) Regional Office 
(RO).

In March 2005, the veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge 
designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  A 
copy of the transcript of that hearing is in the claims file.  

The issues of entitlement to service connection for a left 
shoulder disability; a left knee disability; a cervical spine 
disability; a low back disability, to include sciatica; a 
left ankle disability; a left hip disability; generalized 
arthritis; PTSD or depression; GERD; entitlement to an 
increased rating for a fractured right clavicle, currently 
rated as 30 percent disabling; an increased evaluation for a 
scar of the left foot, currently rated as 10 percent 
disabling; a compensable evaluation for a scar of the left 
medial thigh, currently rated as 0 percent disabling; 
entitlement to a temporary total evaluation because of 
treatment for a service connected disability requiring 
convalescence; entitlement to specially adapted housing; and 
entitlement to special home adaptation are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran withdrew her appeal of the claim for service 
connection for varicose veins of the left lower extremity, to 
include as secondary to a service-connected left foot 
disability.

2.  The veteran withdrew her appeal of the claim for service 
connection for a rectal disability.

3.  The veteran withdrew her appeal of the claim for service 
connection for a bladder disability.


CONCLUSIONS OF LAW

1.  The veteran having withdrawn her appeal of the claim for 
service connection for varicose veins of the left lower 
extremity, there are no remaining allegations of error of 
fact or law for appellate consideration with respect to this 
claim; this appeal is dismissed.  38 U.S.C.A. § 7105(d)(5) 
(West 2002); 38 C.F.R. § 20.204(b) (2004).

2.  The veteran having withdrawn her appeal of the claim for 
service connection for a rectal disability, there are no 
remaining allegations of error of fact or law for appellate 
consideration with respect to this claim; this appeal is 
dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. 
§ 20.204(b) (2004).

3.  The veteran having withdrawn her appeal of the claim for 
service connection for a bladder disability, there are no 
remaining allegations of error of fact or law for appellate 
consideration with respect to this claim; this appeal is 
dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. 
§ 20.204(b) (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At a hearing before the Board that was held in March 2005, 
the veteran withdrew her appeals of the claims for service 
connection for varicose veins, a rectal disability and a 
bladder disability.

VA regulation provides for the withdrawal of an appeal to the 
Board by the submission of a written request to that effect 
at any time before the Board promulgates a final decision on 
the matter in question.  Except for appeals withdrawn on the 
record at a hearing, the withdrawal of an appeal must be in 
writing.  See 38 C.F.R. § 20.204(b); Hanson v. Brown, 9 Vet. 
App. 29, 31 (1996) (when a claim is withdrawn by a veteran, 
it ceases to exist; it is no longer pending and it is not 
viable).  In this case, the veteran withdrew her appeal of 
the noted issues at the March 2005 hearing; that desire was 
expressed on the record.

Where there is no longer an allegation of error of fact or 
law with respect to the determination that had been 
previously appealed, dismissal of the appeal is appropriate.  
See 38 U.S.C.A. § 7105(d).  Accordingly, these specific 
appeals are dismissed.


ORDER

The appeal of the claim for service connection for varicose 
veins of the left lower extremity, to include as secondary to 
a service-connected left foot disability is dismissed.

The appeal of the claim for service connection for a rectal 
disability is dismissed.

The appeal of the claim for service connection for a bladder 
disability is dismissed.




REMAND

The veteran testified that she was treated at the VA Medical 
Center (VAMC) in Memphis, Tennessee, in 1973 or 1974.  The RO 
must contact the VAMC in Memphis and obtain all records from 
this treatment including X-rays and other specialized testing 
results dated in 1973 or 1974.  In addition, the record 
indicates that the veteran has filed a claim for Social 
Security Disability benefits.  The RO must contact the Social 
Security Administration and obtain all records related to the 
veteran's Social Security claim.  Decisions of the Board must 
be based on all of the evidence that is known to be 
available.  38 U.S.C.A. § 5103(A) (West 2002).  The duty to 
assist particularly applies to relevant evidence known to be 
in the possession of the Federal Government, such as VA or 
Social Security records.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Counts v. Brown, 6 Vet. App. 473 (1994).

The veteran's claims for specially adapted housing and 
special home adaptation are impacted by the outcome of her 
claims for service connection, and therefore the housing 
claims are inextricably intertwined with the service 
connection claims.  The Court has held that all issues 
"inextricably intertwined" with an issue certified for 
appeal, are to be identified and developed prior to appellate 
review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  In 
accordance with the holding in Harris, supra., the claims for 
specially adapted housing and special home adaptation are 
must be remanded to the RO.

The RO denied entitlement to special home adaptation by 
rating decision dated in August 2004.  The veteran's 
testimony at the Travel Board hearing in March 2005 
constitutes her Notice of Disagreement (NOD) with respect to 
this issue.  The RO has not yet issued a Statement of the 
Case (SOC) with respect to this issue.  The United States 
Court of Appeals for Veterans Claims (the Court) has held 
that where a Notice of Disagreement has been filed with 
regard to an issue, and an SOC has not been issued, the 
appropriate Board action is to remand the issue to the RO for 
the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, this case is REMANDED to the RO via the AMC for 
the following actions:

1.  The RO should contact the VAMC in Memphis, 
Tennessee and obtain all treatment records for 
the veteran dated from 1973 to 1974.  If no such 
records are available, the RO should obtain 
written confirmation of that fact.

2.  The RO should obtain all medical and legal 
documents related to the veteran's claim for 
Social Security benefits.

3.  The RO should issue an SOC with respect to 
the issue of special home adaptation.  The 
veteran and her representative should be informed 
of the steps necessary to perfect an appeal.

4.  The RO should then readjudicate the veteran's 
claims.  If any benefit sought on appeal remains 
denied, the RO should provide the veteran and her 
representative with a supplemental statement of 
the case and the appropriate opportunity for 
response thereto.  

The appellant need take no action until otherwise notified, 
but she may furnish additional evidence and argument while 
the case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  This claim must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	T. MAINELLI
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


